NUMBER 13-12-00493-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

TIDEPORT DISTRIBUTING, INC.,                                               Appellant,

                                           v.

RAMON CERDA, INDIVIDUALLY AND AS
PERSONAL REPRESENTATIVE OF THE
ESTATE OF BRITTANY CERDA, DECEASED,                                         Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                  Memorandum Opinion Per Curiam

      Appellant, Tideport Distributing, Inc., perfected an appeal from a judgment entered

by the 148th District Court of Nueces County, Texas, in trial court cause number 10-2767-

E. On January 29, 2014, we granted appellant’s unopposed motion to abate the appeal
pending finalization of the parties’ settlement agreement. Appellant has now filed an

unopposed motion to dismiss the appeal with prejudice.

       This Court, having considered the documents on file and the unopposed motion to

dismiss with prejudice, is of the opinion that the motion should be granted. See TEX. R.

APP. P. 42.1(a)(1)(a). Accordingly, the motion to dismiss is GRANTED. The appeal is

hereby REINSTATED and DISMISSED WITH PREJUDICE.

       Appellant further requests that this Court release the appellant’s sureties,

Westchester Fire Insurance Company and Liberty Mutual Insurance Company, from any

further obligation on the supersedeas bonds filed by appellant.            The request is

GRANTED. We hereby release the appellant’s sureties, Westchester Fire Insurance

Company and Liberty Mutual Insurance Company, from any further obligation on the

supersedeas bonds filed by appellant.

       In accordance with the agreement of the parties, costs are taxed against the party

incurring same. Cf. TEX. R. APP. P. 42.1(d) (“Absent agreement of the parties, the court

will tax costs against the appellant.”). Having dismissed the appeal at appellant’s request,

no motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                        PER CURIAM


Delivered and filed the
20th day of March, 2014.




                                             2